DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 13-16 are interpreted under 112(f) due to their inclusion of means language. Structure is similar to that of Claim 7. The means for capturing is a camera, means for determining is a processor in conjunction with a specific algorithm, means for displaying is a display.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-9, 12-15, 17-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-9, 12-15, 17-20 of U.S. Patent No. 11,295,500. Although the claims at issue are not identical, they are not patentably distinct from each other because the notion of the claims does refer to the same invention and claim 1 of U.S. Patent 11,295,500 corresponds with claim 1 of the current application. Claim 1 of U.S. Patent 11,295,500 anticipates claim 1 of the current application because it includes all of the limitations of claim 1 of the current application.
Below is a claim mapping between the current application claim 1 and U.S. Patent 11,295,500 claim 1.
Current Application
U.S. Patent 11,295,500
1. A method for displaying, in a mobile device, an augmented image, the method comprising:
capturing, by a camera of the mobile device, an image of a live scene; determining a location of the mobile device; and displaying, in a display of the mobile device, the augmented image based on the captured image, the augmented image comprising: 
1. A method for displaying, in a mobile device, an augmented image, the method comprising: capturing, by a camera of the mobile device, an image of a live scene; determining a location of the mobile device; displaying, in a display of the mobile device, the augmented image based on the captured image, the augmented image comprising: 
traffic conditions, estimated time to a destination, route-related information, or any combination thereof; at least a portion of the image of the live scene;
traffic conditions, estimated time to a destination, route-related information or any combination thereof; at least a portion of the image of the live scene;
and a map configured to indicate one or more navigation instructions toward the destination.
and a map including an indication of the determined location of the mobile device, wherein the map is docked to one or more features of the live scene and wherein the map is a navigation path indicating a route to the destination.


Current Application
2
3
6
7
8
9
12
14
15
18
19
20
U.S. Patent 11,295,500
2
3
6
7
8
9
12
14
15
18
19
20



Claim 1-3, 6-9, 12-15, 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 6-8, 10, 13-15, 17, 19, 20 of U.S. Patent No. 11,127,179. Although the claims at issue are not identical, they are not patentably distinct from each other because the notion of the claims does refer to the same invention and claim 1 of the current application corresponds with claim 1 of U.S. Patent 11,127,179. Claim 1 of U.S. Patent 11,127,179 anticipates claim 1 of the current application because it includes all of the required limitations of the current application.
Below is a table of limitation mapping between claim 1 of the current application and claim 1 of U.S. Patent 11,127,179.
Current Application
U.S. Patent 11,127,179
1. A method for displaying, in a mobile device, an augmented image, the method comprising:
capturing, by a camera of the mobile device, an image of a live scene; determining a location of the mobile device; 
1. A method for displaying, in a mobile device, an augmented image, the method comprising: capturing, by a camera of the mobile device, an image of a live scene; determining a location of the mobile device; 

identifying one or more architectural features of the live scene, wherein the one or more architectural features comprises one or more floors, walls, ceilings, corridors, roads, windows, storefronts or any combination thereof;
and displaying, in a display of the mobile device, the augmented image based on the captured image, the augmented image comprising: traffic conditions, estimated time to a destination, route-related information, or any combination thereof; at least a portion of the image of the live scene;
displaying, in a display of the mobile device, the augmented image based on the captured image, the augmented image comprising: traffic conditions, estimated time to a destination or both; at least a portion of the image of the live scene; 
and a map configured to indicate one or more navigation instructions toward the destination.
and a map including an indication of the determined location of the mobile device, wherein the map is docked to the one or more architectural features of the live scene and wherein the map is a navigation path indicating a route to the destination.


Claim mapping between the current application and U.S. Patent 11,127,179.
Current Application
2
3
6
8
9
12
14
15
17
U.S. Patent 11,127,179
3
6
7
10
13
14
17
19
20



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, 12, 13, 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alex Heath (“Clever iPhone App Brings Augmented Reality To Apple and Google Maps” https://www.cultofmac.com/201343/clever-iphone-app-brings-augmented-reality-to-apple-and-google-maps/, 2012)(Hereinafter referred to as Heath).
Regarding claim 1, Heath teaches A method for displaying, in a mobile device, an augmented image (See figure 1 in this action, top left portion, distance to POI overlayed on live view)( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph), 
the method comprising: capturing, by a camera of the mobile device, an image of a live scene ( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph); 
determining a location of the mobile device ( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph)(See figure 1 in this action, blue dot on left side ); 
displaying, in a display of the mobile device, the augmented image based on the captured image (AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph), 
the augmented image comprising: 
traffic conditions, estimated time to a destination, route related information, or any combination thereof (route related information, See figure 1 in this action, 307m with arrow pointing toward location, G, 307m at top of figure 1 in this action); 
at least a portion of the image of the live scene(See figure 1 in this action, top left portion, distance to POI overlayed on live view) ( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph); 
and a map configured to indicate one or more navigation instructions toward the destination (See figure 1 in this action, 307m with arrow), 

    PNG
    media_image1.png
    557
    640
    media_image1.png
    Greyscale

Figure 1: Map and augmented view on mobile phone

Regarding claim 6, Heath teaches the method of claim 1, the method further comprising: obtaining one or more augmented reality (AR) data associated with the location of the mobile device; and displaying the one or more AR data in the augmented image based on one or more second features detected in the live scene (AR-MAPS (https://itunes.apple.com/us/app/armappu/id543874674?mt=8&at=10I3Wi) uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, second to last paragraph).

Regarding claim 7, Heath teaches A mobile device ( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph) comprising:
a camera configured to capture an image of a live scene (See figure 1 in this action, top left portion, distance to POI overlayed on live view)( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph);
a display (Smartphone display)( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph);
a memory (IPhone has memory) ( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph);
a location engine configured to determine a location of the mobile device (Processor in conjunction with software and GPS, compass and gyroscope info) (See figure 1 in this action, blue dot on left side ) ( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph); and
one or more processors communicatively coupled to the camera, the display, and the memory, the one or more processors configured (( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph)) to:
capture, by the camera of the mobile device, the image of the live scene ( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph); and 
display, in the display of the mobile device, an augmented image based on the captured image (AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph), the augmented image comprising: 
traffic conditions, estimated time to a destination, route-related information, or any combination thereof (route related information, See figure 1 in this action, 307m with arrow pointing toward location, G, 307m at top of figure 1 in this action); 
at least a portion of the image of the live scene (See figure 1 in this action, top left portion, distance to POI overlayed on live view) ( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph); and 
a map configured to indicate one or more navigation instructions toward the destination (See figure 1 in this action, 307m with arrow).

Regarding claim 12, Heath teaches The mobile device of claim 7, the one or more processors are further configured to:
obtain, via one or more transceivers, one or more augmented reality (AR) data associated with the location of the mobile device; and 
display, via the display, the one or more AR data in the augmented image based on one or more second features detected in the live scene (AR-MAPS (https://itunes.apple.com/us/app/armappu/id543874674?mt=8&at=10I3Wi) uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, second to last paragraph).

Regarding claim 13, Heath teaches A mobile device  ( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph) comprising:
means for capturing an image of a live scene (See figure 1 in this action, top left portion, distance to POI overlayed on live view)( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph);
means for determining a location of the mobile device (Processor in conjunction with software and GPS, compass and gyroscope info) (See figure 1 in this action, blue dot on left side ) ( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph); and
means for displaying an augmented image based on the captured image, wherein the augmented image (AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph) comprises:
traffic conditions, estimated time to a destination, route-related information, or any combination thereof (route related information, See figure 1 in this action, 307m with arrow pointing toward location, G, 307m at top of figure 1 in this action);
at least a portion of the image of the live scene (See figure 1 in this action, top left portion, distance to POI overlayed on live view) ( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph); and
a map configured to indicate one or more navigation instructions toward the destination (See figure 1 in this action, 307m with arrow).

Regarding claim 17, Heath teaches A non-transitory computer-readable medium for displaying an augmented image, the non-transitory computer-readable medium comprising processor- executable program code configured to cause one or more processors (Storage in conjunction with processors and AR-MAPS software on the IPhone) ( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph) to:
capture an image of a live scene  (See figure 1 in this action, top left portion, distance to POI overlayed on live view)( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph);
determine a location of a mobile device (Processor in conjunction with software and GPS, compass and gyroscope info) (See figure 1 in this action, blue dot on left side ) ( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph); and
display the augmented image based on the captured image, wherein the augmented image (AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph)comprises:
traffic conditions, estimated time to a destination, route-related information, or any combination thereof (route related information, See figure 1 in this action, 307m with arrow pointing toward location, G, 307m at top of figure 1 in this action);  
at least a portion of the image of the live scene (See figure 1 in this action, top left portion, distance to POI overlayed on live view) ( AR-MAPS uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, last paragraph); 
and a map configured to indicate one or more navigation instructions toward the destination (See figure 1 in this action, 307m with arrow).

Regarding claim 20, Heath teaches the non-transitory computer-readable medium of claim 17, wherein the processor-executable program code is further configured to cause the one or more processors to:
obtain one or more augmented reality (AR) data associated with the location of the mobile device; and
display the one or more AR data in the augmented image based on one or more second features detected in the live scene (AR-MAPS (https://itunes.apple.com/us/app/armappu/id543874674?mt=8&at=10I3Wi) uses your iPhone’s GPS, compass and gyroscope info to assemble an augmented reality view through your camera. That feed is then superimposed and displayed above or on top of a traditional maps layout. Points of interest are displayed as pins with location info as you look through your iPhone’s camera. See page 3, second to last paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 8, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Alex Heath (“Clever iPhone App Brings Augmented Reality To Apple and Google Maps” https://www.cultofmac.com/201343/clever-iphone-app-brings-augmented-reality-to-apple-and-google-maps/, 2012)(Hereinafter referred to as Heath) in view of Kaminek et al. (“Mobile Usage of Digital Geographical Data in the Apple IPhone Device”, 2010)(Hereinafter referred to as Kaminek).

Regarding claim 2, Heath teaches the method of claim 1, but is silent to wherein the map is independently adjustable to the live scene, wherein independently adjustable comprises enlarged, reduced, panned, translated, oriented, or any combination thereof.
Kaminek teaches the ability to use a pinch function to zoom in on geographic data on a mobile phone (A change of scale is accomplished by pinching, it means moving two fingers on the display towards themselves or outwards. The map scale changes analogically as expected. By moving the fingers outwards the objects in the map move away from one another and the scale increases. Pinching is illustrated in Fig. 1 and Fig. 2, where the marks indicate the fingers touching the display. The response is immediate. The user can watch the map scale as it is changing and is always in control of the status the map is in. See page 2, right col. last paragraph)( The control is more comfortable and even allows you to use various gestures such as pinching. These gestures can simulate, in a very natural way, zoom in or zoom out data observed on the tele pho ne See page 2, left col., second paragraph).
Heath and Kaminek teach of presenting geographic data on mobile phones and Kaminek teaches the ability to pinch and zoom in provides an intuitive interface, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Heath with the pinch and zoom function of Kaminek to adjust the map in an intuitive manner.

Regarding claim 8, Heath teaches the mobile device of claim 7, but is silent to wherein the map is independently adjustable to the live scene, wherein independently adjustable comprises enlarged, reduced, panned, translated, oriented, or any combination thereof.
Kaminek teaches the ability to use a pinch function to zoom in on geographic data on a mobile phone (A change of scale is accomplished by pinching, it means moving two fingers on the display towards themselves or outwards. The map scale changes analogically as expected. By moving the fingers outwards the objects in the map move away from one another and the scale increases. Pinching is illustrated in Fig. 1 and Fig. 2, where the marks indicate the fingers touching the display. The response is immediate. The user can watch the map scale as it is changing and is always in control of the status the map is in. See page 2, right col. last paragraph)( The control is more comfortable and even allows you to use various gestures such as pinching. These gestures can simulate, in a very natural way, zoom in or zoom out data observed on the tele pho ne See page 2, left col., second paragraph).
Heath and Kaminek teach of presenting geographic data on mobile phones and Kaminek teaches the ability to pinch and zoom in provides an intuitive interface, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Heath with the pinch and zoom function of Kaminek to adjust the map in an intuitive manner.


Regarding claim 14, Heath teaches the mobile device of claim 13, but is silent to wherein the map is independently adjustable to the live scene, wherein independently adjustable comprises enlarged, reduced, panned, translated, oriented, or any combination thereof.
Kaminek teaches the ability to use a pinch function to zoom in on geographic data on a mobile phone (A change of scale is accomplished by pinching, it means moving two fingers on the display towards themselves or outwards. The map scale changes analogically as expected. By moving the fingers outwards the objects in the map move away from one another and the scale increases. Pinching is illustrated in Fig. 1 and Fig. 2, where the marks indicate the fingers touching the display. The response is immediate. The user can watch the map scale as it is changing and is always in control of the status the map is in. See page 2, right col. last paragraph)( The control is more comfortable and even allows you to use various gestures such as pinching. These gestures can simulate, in a very natural way, zoom in or zoom out data observed on the tele pho ne See page 2, left col., second paragraph).
Heath and Kaminek teach of presenting geographic data on mobile phones and Kaminek teaches the ability to pinch and zoom in provides an intuitive interface, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Heath with the pinch and zoom function of Kaminek to adjust the map in an intuitive manner.


Regarding claim 18, Heath teaches the non-transitory computer-readable medium of claim 17, but is silent to wherein the map is independently adjustable to the live scene, wherein independently adjustable comprises enlarged, reduced, panned, translated, oriented, or any combination thereof.
Kaminek teaches the ability to use a pinch function to zoom in on geographic data on a mobile phone (A change of scale is accomplished by pinching, it means moving two fingers on the display towards themselves or outwards. The map scale changes analogically as expected. By moving the fingers outwards the objects in the map move away from one another and the scale increases. Pinching is illustrated in Fig. 1 and Fig. 2, where the marks indicate the fingers touching the display. The response is immediate. The user can watch the map scale as it is changing and is always in control of the status the map is in. See page 2, right col. last paragraph)( The control is more comfortable and even allows you to use various gestures such as pinching. These gestures can simulate, in a very natural way, zoom in or zoom out data observed on the tele pho ne See page 2, left col., second paragraph).
Heath and Kaminek teach of presenting geographic data on mobile phones and Kaminek teaches the ability to pinch and zoom in provides an intuitive interface, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Heath with the pinch and zoom function of Kaminek to adjust the map in an intuitive manner.


Allowable Subject Matter
Claims 3, 9, 15, 19 would be allowable if rewritten to overcome the double patenting rejections, set forth in this Office action, by filing a terminal disclaimer or amending as appropriate and to include all of the limitations of the base claim and any intervening claims.

Claims 4-5, 10-11, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record alone or in combination is silent to the limitations “wherein the map is docked to one or more features of the live scene, and the one or more features are user-defined, user-selected, or any combination thereof.” of claim 3 when read in light of the rest of the limitations in claim 3 and the claims to which claim 3 depends and thus claim 3 contains allowable subject matter .
Claims 9, 15 and 19 contain similar subject matter to claim 3 in merely a different form and are objected to as containing allowable subject matter for the same reasons recited above.
Claims 4-5, 10-11 and 16 contain allowable subject because they depend on a claim containing allowable subject matter.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611